NO. 12-11-00134-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

JUMAANE COLEMAN,                                           §     APPEAL FROM THE 159TH
APPELLANT

V.                                                         §     JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §     ANGELINA COUNTY, TEXAS


                                   MEMORANDUM OPINION
                                          PER CURIAM
         Appellant pleaded guilty to aggravated assault and true to the enhancement paragraph in
the indictment. We have received the trial court's certification showing that this is a plea bargain
case and Appellant has no right to appeal. See TEX. R. APP. P. 25.2(d). The certification also
states that Appellant waived his right to appeal. The certification is signed by Appellant and his
trial counsel.
         In reviewing the clerk’s record, we note that the admonishments signed by the State’s
attorney, as well as Appellant and his attorney, include a handwritten notation that “[n]o plea
bargain exists between the State and the defendant.” However, the clerk’s record includes a
document signed by Appellant in which he expressly waived his right to appeal. Therefore, this
court does not have jurisdiction of the appeal and the appeal must be dismissed. Accordingly, the
appeal is dismissed for want of jurisdiction.
Opinion delivered June 8, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)